


117 HR 2993 IH: Educational Partnerships for Innovation in Communities Program Authorization Act
U.S. House of Representatives
2021-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2993
IN THE HOUSE OF REPRESENTATIVES

May 4, 2021
Mr. Pocan introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committees on Transportation and Infrastructure, Financial Services, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To authorize the Educational Partnerships for Innovation in Communities Program, and for other purposes.


1.Short titleThis Act may be cited as the Educational Partnerships for Innovation in Communities Program Authorization Act. 2.Educational partnerships for innovation in communities program authorized (a)Grant programThe Secretary of Transportation, in coordination with the Secretary of Housing and Urban Development, shall competitively award a grant to a nonprofit organization to train and support institutions of higher education to better assist local governments, by leveraging existing graduate and undergraduate classes at a large scale in order to magnify impact, with projects of need.
(b)Award amount and durationThe amount of an award made pursuant to this Act shall be not more than $10,000,000 and shall be made available for a period not to exceed 3 years. (c)Permissible use of award fundsAwards made pursuant to this Act may be used to enter into agreements with any additional entity needed in order to complete a project of need.
(d)DefinitionsIn this Act— (1)the term institution of higher education has the meaning given in section 101 or section 102 of the Higher Education Act of 1965 (20 U.S.C. 1001, 1002(c));
(2)the term local government means a county, municipality, town, township, village, parish, borough, or other unit of general government below the state level; (3)the term nonprofit organization means an entity that is described in section 501(c)(3) of the Internal Revenue Code of 1986;
(4)the term project of need means a project identified by a local government that would benefit from the expertise of an institution of higher education’s faculty and students, and that advances a sustainable development goal; and (5)the term sustainable development goal means a goal pertaining to climate change, homelessness, housing affordability, disaster resiliency, equity, economic opportunity, workforce development, and other similar high-road development principles.
(e)Authorization of appropriationsThere is authorized to be appropriated $10,000,000 for each of the fiscal years 2022 through 2026 for the purposes of carrying out the provisions of this Act.  